DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 08/18/2020.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-35 have been considered but are moot because the new ground of rejection does not rely on the new and/or collective reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. 	Claims 1, 14 are rejected on the ground of nonstatutory double patenting, Current independent claims 1 and 14 being unpatentable over claims 1 and 15, respectively of U.S. Patent No. 10,298,123. Although the claims at issue are not identical, they are not patentably distinct from each other because, as follows:
Regarding claim 1, US Pat. 10298123 teaches a power supply comprising: a reference voltage generator (reference voltage generator, claim 1, L3-4) operable to produce a varying reference voltage (a varying reference voltage, claim 1, L3-4); a ramp generator operable (ramp generator, claim 1, L5) to produce a ramp voltage signal (ramp voltage signal, claim 1, L5), a magnitude of which is offset (offset, claim 1, L5-6) by the varying reference voltage; and a controller (control circuit, claim 1, L7-10) operable to control activation of a power converter (power converter circuit, claim 1, L7-10), the power converter operable to generate an output voltage to power a load based on a magnitude of the ramp voltage signal with respect to an output voltage feedback signal of the power supply (claim 1, L7-10). 
claim 14, US Pat. 10298123 teaches a method of controlling a power converter of a power supply, the power converter operated to produce a respective output voltage to power a load, the method comprising (claim 15, L1-3): producing a varying reference voltage (varying reference voltage, claim 15, L4-5) based on an output voltage feedback (output voltage feedback signal, claim 15, L4-5) signal of the power supply; producing a ramp voltage signal (ramp voltage signal, claim 15, L6-7), a magnitude of which is offset (offset, claim 15, L6-7) by the varying reference voltage; and controlling activation (controlling activation, claim 15 L8-10) of the power converter to power the load based on a comparison of the ramp voltage signal and the output voltage feedback signal of the power supply. 
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7. 	Claims 2, 4, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, Applicant claims “ the varying reference voltage is a floor voltage to which the ramp voltage signal is added”, which is indefinite, as Applicant fails to clearly point out the connection and/ or relationship between “ramp voltage signal” and “varying reference voltage”. In claim 1, Applicant claims that “a magnitude of” “the ramp voltage signal” “is offset by the varying reference voltage”, then how it is that Applicant can “add” “the ramp voltage signal” to “the varying reference voltage”, as claimed in claim 1. 
Regarding claims 4, 18, Applicant claims “the reset of the ramp voltage signal resets the magnitude of the ramp voltage signal to be substantially equal to a current magnitude of the varying reference voltage; and wherein, 
Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. 	Claims 1-2, 5-6, 14-16, 19, 25, 28, 29, 32-33 and 35 are rejected under 35 U.S.C 102 (a)(2) as being anticipated by Gakhar et al. (US Pub 2017/0336818, referred as Gakhar from here forth). 
Regarding claims 1, 14, Gakhar teaches (Fig. 3, Para 26-34) a power supply comprising: a reference voltage generator (Fig. 3, 305 and 301 combined operation) operable to produce a varying reference voltage (Fig. 3, OFFSET is varied); a ramp generator (Fig. 3, ramp generator 307) operable to produce a ramp voltage signal (Fig. 3, offset ramp voltage is Vref (controlled by 307) and initial ramp voltage is Vref baseline), a magnitude of which is offset by the varying reference voltage (VREF is offset by OFFSET); and a controller (313) operable to control activation of a power converter (309), the power converter (309) operable to generate an output voltage (Vout) to power a load (load) based on a magnitude of the ramp voltage signal (Vref) with respect to an output voltage feedback signal (Vout being fed into 313) of the power supply. 
claim 2, Gakhar fails to teach the varying reference voltage (OFFSET generated from reference voltage generator 305 and 301) is a floor voltage to which the ramp voltage signal is added (Fig. 3, offset ramp voltage is Vref (controlled by 307) and initial ramp voltage is Vref baseline). 
Regarding claims 5, 15, Gakhar teaches the output voltage feedback signal (Vout) is derived from the output voltage generated by the power converter (309). 
Regarding claims 6, 29, Gakhar teaches the reference voltage generator (305, 301) receives a reference voltage as input (TARGET VREF); and wherein a magnitude of the output voltage feedback signal (Vout) with respect to the reference voltage inputted to the reference voltage generator (TARGET VREF) indicates a degree to which the respective output voltage of the power converter (309) is within regulation (Para 27, 29). 
Regarding claim 16, Gakhar teaches a magnitude of the output voltage feedback (Vout) signal with respect to a received reference voltage (Fig. 3, varied reference voltage is OFFSET-OFSET is passed thru ramp generator 307 to further offset the magnitude of the ramp voltage and outputs offset ramp voltage Vref to the controller 313, which adjusts output voltage feedback Vout by comparing with ramp signal Vref) indicates a degree to which the respective output voltage (Vout) is within regulation (using controller 313). 
Regarding claims 19, 25, Gakhar teaches activating a high side switch (well known to be used in a switching power supply, since some sort of switching does takes place in the switching power supply to operate the duty cycle and/or the frequency of overall circuit, see Para 17, 28, 42-43, 46-48)  in the power converter (309) in response to a condition in which a magnitude of the ramp voltage signal (offset ramp voltage is Vref (controlled by 307) and initial ramp voltage is Vref baseline) crosses (313) the output voltage feedback signal (Vout), the corresponding switch (in 309) increasing (error voltage) a magnitude of the output voltage feedback signal. 
Regarding claim 28, Gakhar teaches a magnitude of the output voltage feedback signal (Vout) varies (using 313 operation) depending on the output voltage generated by the power converter (309). 
Regarding claim 32, Gakhar teaches switches (switches used in 309, Para 28) controlled by the controller (313), the switches operable to convert an input voltage into the output voltage (Vout); and wherein changes in a magnitude of the varying reference voltage (controller 313 adjusts and/or regulates Vout by comparing with ramp 
Regarding claim 33, Gakhar teaches the controller (313) is further operable to vary (Fig. 3’s controller 313 method step is described in Fig. 7, especially see step 713, 715 and 717, which teaches variation technique of varying reference voltage OFFSET) a magnitude of the varying reference voltage (Fig. 3, varied reference voltage is OFFSET-OFSET is passed thru ramp generator 307 to further offset the magnitude of the ramp voltage and outputs offset ramp voltage Vref to the controller 313, which adjusts output voltage feedback Vout by comparing with ramp signal Vref)  depending on a magnitude of the output voltage (Fig. 7, feedback output voltage Vout is detected using step 701 and 703).
Regarding claim 35, Gakhar teaches variations (Fig. 3’s controller 313 method step is described in Fig. 7, especially see step 713, 715 and 717, which teaches variation technique of varying reference voltage OFFSET) in a magnitude of the varying reference voltage controls (Fig. 3, varied reference voltage is OFFSET-OFSET is passed thru ramp generator 307 to further offset the magnitude of the ramp voltage and outputs offset ramp voltage Vref to the controller 313, which adjusts output voltage feedback Vout by comparing with ramp signal Vref)  an amount of power delivered by the output voltage (Fig. 7, feedback output voltage Vout is detected using step 701 and 703) to the load (load).
Claim Rejections - 35 USC § 103
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	 Claims 9 is rejected under 35 U.S.C 103 as being unpatentable over Gakhar (US Pub 2017/0336818), in view of Wakasugi (US Pub 2013/0187624).
Regarding claim 9, Gakhar fails to teach the reference voltage generator further includes a bias circuit operable to bias the varying reference voltage towards a bias voltage value. 
However, Wakasugi teaches (Fig. 1, Para 15-18) the reference voltage generator (1, 2, 5) further includes a bias circuit (2, 5) operable to bias the varying reference voltage (Verr before being adjusted by 2) towards a bias voltage value (Verr after being adjusted by 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Gakhar’s power supply to include the technique of varying a magnitude of the offset voltage with respect to the bias voltage depending on a difference between the output voltage feedback signal and a reference voltage set point inputted to the reference voltage generator, as disclosed by Wakasugi, as doing so would have improved in providing a constant output DC voltage to the by the feedback operation even when the load varies somewhat, as taught by Wakasugi (Para 3, 12 and abstract).
12. 	Claims 11, 12 are rejected under 35 U.S.C 103 as being unpatentable over Gakhar (US Pub 2017/0336818), in view of Li et al. (US Pub 2010/0327836. Referred as Li from here forth).
Regarding claim 11, Gakhar fails to teach the reference voltage generator includes a transconductance amplifier operable to compare a magnitude of the output voltage feedback signal to a received reference voltage, the transconductance amplifier further operable to generate an output current, a magnitude of which depends on a difference between the magnitude of the output voltage feedback signal and the received reference voltage. 
However, Li teaches (Fig. 1A, para 3-6) the reference voltage generator includes a transconductance amplifier (156) operable to compare a magnitude of the output voltage feedback signal (164) to a received reference voltage (166) , the transconductance amplifier further operable to generate an output current (reference voltage 162, or Icomp proportional to the difference between the predetermined voltage 166 and the feedback voltage 164), a magnitude of which depends on a difference between the magnitude of the output voltage feedback signal and the received reference voltage. 

Regarding claim 12, Gakhar fails to teach the reference voltage generator further includes a capacitor, the capacitor operable to receive the output current generated by the transconductance amplifier to produce the varying reference voltage. 
However, Li teaches (Fig. 1, Para 3-6) the reference voltage generator (Fig. 1A, transconductance amplifier 156 compares feedback voltage 164 and reference voltage 166 to generate reference voltage 162, or Icomp proportional to the difference between the predetermined voltage 166 and the feedback voltage 164)) further includes a capacitor (158), the capacitor operable to receive the output current (Icomps) generated by the transconductance amplifier (156) to produce the varying reference voltage (168). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Gakhar’s power supply to include the reference voltage generator circuit having a transconductance amplifier, as disclosed by Li, as doing so would have improved in maintaining an stable and more accurate output voltage of the power converter circuit, as taught by Li (Para 28 and abstract).
13. 	Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Gakhar (US Pub 2017/0336818), in view of Li (US Pub 2010/0327836) and Wakasugi (US Pub 2013/0187624).
Regarding claim 13, Gakhar and Li collectively fail to teach the reference voltage generator further includes a bias circuit operable to bias the varying reference voltage towards a bias voltage value. 
However, Wakasugi teaches (Fig. 1, Para 15-18) the reference voltage generator (1, 2, 5) further includes a bias circuit (2, 5) operable to bias the varying reference voltage (Verr before being adjusted by 2) towards a bias voltage value (Verr after being adjusted by 2).
.
14. 	Claim 23, 26 are rejected under 35 U.S.C 103 as being unpatentable over Gakhar (US Pub 2017/0336818), in view of Menegoli et al. (US Pub 2013/0038310, referred as Menegoli from here forth).
 Regarding claim 23, Gakhar teaches adjusting (using controller 313, which compares output feedback voltage Vout and offset ramp magnitude Vref, and output amplified difference) a magnitude of the output voltage feedback signal (Vout) to a received reference voltage (controller 313 adjusts and/or regulates Vout by comparing with ramp signal Vref, wherein ramp signal Vref is offset by the varying reference signal OFFSET); and generating an output (Vout), a magnitude of which depends on a difference between the magnitude of the output voltage feedback signal and the received reference voltage (Fig. 3, varied reference voltage is OFFSET-OFSET is passed thru ramp generator 307 to further offset the magnitude of the ramp voltage and outputs offset ramp voltage Vref to the controller 313, which adjusts output voltage feedback Vout by comparing with ramp signal Vref).
However, Gakhar fails to teach comparing technique (between the output voltage feedback signal to a received reference voltage); and generating an output current, a magnitude of which depends on a difference between the magnitude of the output voltage feedback signal and the received reference voltage. 
However, Menegoli teaches (Fig. 5-6, Para 40-48) comparing (Fig. 6, 2) a magnitude of the output voltage feedback signal (Fig. 6, 6) to a received reference voltage (Fig. 6, 11 from 20, wherein 20 is described in detail in Fig. 5); and generating an output current (Fig. 6, inductor L1’s current), a magnitude of which depends on a difference (2 receives difference between 6 and 20, compares them to reset power converter (M1, M2), using 7 and drivers) between the magnitude of the output voltage feedback signal (6) and the received reference voltage (20). 

Regarding claim 26, Gakhar fails to teach the controller is operable to compare a magnitude of the ramp voltage signal to the output voltage feedback signal to control activation of the power converter. 
However, Menegoli teaches (Fig. 5-6, Para 40-48) teach the controller (Fig. 6, 2 and 7) is operable to compare a magnitude of the ramp voltage signal (Fig. 6, 20) to the output voltage feedback signal (Fig. 6, 6) to control activation of the power converter (M1, M2, L1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Gakhar’s power supply to include a controller operable to compare a magnitude of the ramp voltage signal to the output voltage feedback signal to control activation of the power converter, as disclosed by Menegoli, as doing so would have provided an improved hysteretic approaches combined with frequency control circuits, as taught by Menegoli (abstract).
15. 	Claim 24 is rejected under 35 U.S.C 103 as being unpatentable over Gakhar (US Pub 2017/0336818), in view of Menegoli et al. (US Pub 2013/0038310) and Wakasugi (US Pub 2013/0187624).
Regarding claim 24, Gakhar, Menegoli collectively fail to teach the reference voltage generator further includes a bias circuit operable to bias the varying reference voltage towards a bias voltage value. 
However, Wakasugi teaches (Fig. 1, Para 15-18) the reference voltage generator (1, 2, 5) further includes a bias circuit (2, 5) operable to bias the varying reference voltage (Verr before being adjusted by 2) towards a bias voltage value (Verr after being adjusted by 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Gakhar, Menegoli’ s power supply to include the technique of .
16. 	Claims 30-31 are rejected under 35 U.S.C 103 as being unpatentable over Gakhar (US Pub 2017/0336818), in view of Chen (US Pub 2009/0243580). 
Regarding claim 30, Gakhar fails to teach a magnitude of the varying reference voltage varies depending on an amount of current consumed by the load. 
However, Chen teaches (Fig. 1, Para 12-15) a magnitude of the varying reference voltage (RP) varies depending on an amount of current consumed by the load (using 17, 77, 57) [Chen teaches (Fig. 1, Para 12-15) a REFERENCE VOLTAGE GENERATOR (65 comprising: 42 and 66) producing a VARYING REFERENCE VOLTAGE (VR, which varies, since consuming current (output current is sensed via 17 and then compared in 77) varies using the switching operation in 58 and 69); a RAMP GENERATOR (69 comprising: 70, 72-74) producing a RAMP VOLTAGE SIGNAL (RP), a magnitude of which is controlled by the varying reference voltage (VR); and a CONTROLLER (control circuit 58 comprising: 59, 61-63) controlling a power converter (24, 28, 16), to generate an output voltage (Vo) to power a load (15) based on a magnitude of the ramp voltage signal (RP) with respect to an output voltage feedback signal (VS-Vo is sensed thru 19-20, and then compared with reference voltage 43 in error amplifier 57, VS can be varied using the switching operation in 58 and 69) of the power supply; consuming current is dependent on the difference between VS & ref 43 (as  output ER of 57 is passed thru 58, 68, 54, 55 and power converter, respectively); controller 58 also compares RP (RP is compared in 68) and VS (VS is passed thru 57-58 to be compared in 68)].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Gakhar’s power supply circuit to include a magnitude of the varying reference voltage varies depending on an amount of current consumed by the load, as disclosed by Chen, as doing so 
Regarding claim 31, Gakhar fails to teach the controller is further operable to vary a magnitude of the varying reference voltage depending on a magnitude of current provided by the output voltage to the load.
However, Chen teaches (Fig. 1, Para 12-15) the controller (58) is further operable to vary a magnitude of the varying reference voltage (VR) depending on a magnitude of current (17, 77, 57) provided by the output voltage (Vo) to the load (load) [ Chen teaches (Fig. 1, Para 12-15) a REFERENCE VOLTAGE GENERATOR (65 comprising: 42 and 66) producing a VARYING REFERENCE VOLTAGE (VR, which varies, since consuming current (output current is sensed via 17 and then compared in 77) varies using the switching operation in 58 and 69); a RAMP GENERATOR (69 comprising: 70, 72-74) producing a RAMP VOLTAGE SIGNAL (RP), a magnitude of which is controlled by the varying reference voltage (VR); and a CONTROLLER (control circuit 58 comprising: 59, 61-63) controlling a power converter (24, 28, 16), to generate an output voltage (Vo) to power a load (15) based on a magnitude of the ramp voltage signal (RP) with respect to an output voltage feedback signal (VS-Vo is sensed thru 19-20, and then compared with reference voltage 43 in error amplifier 57, VS can be varied using the switching operation in 58 and 69) of the power supply; consuming current is dependent on the difference between VS & ref 43 (as  output ER of 57 is passed thru 58, 68, 54, 55 and power converter, respectively); controller 58 also compares RP (RP is compared in 68) and VS (VS is passed thru 57-58 to be compared in 68)].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Gakhar’s power supply circuit to include the controller is further operable to vary a magnitude of the varying reference voltage depending on a magnitude of current provided by the output voltage to the load, as disclosed by Chen, as doing so would have improved in controlling the ripple current in the output voltage, when switching between two different modes in a switching regulator, as disclosed by Chen (Para 2 and abstract). 
Allowable Subject Matter
Claims 3, 4, 7-8, 10, 17, 18, 20-22, 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 112 rejection.
Regarding claims 3, 17, a search of prior art(s) failed to teach “the controller includes: a comparator operable to reset a magnitude of the ramp voltage signal in response to detecting a condition in which the ramp voltage signal crosses the output voltage feedback signal”. 
Regarding claims 4, 18, a search of prior art(s) failed to teach “the reset of the ramp voltage signal resets the magnitude of the ramp voltage signal to be substantially equal to a current magnitude of the varying reference voltage; and wherein, subsequent to the reset, the ramp generator ramps the ramp voltage signal again with respect to the varying reference voltage”. 
Regarding claim 7, a search of prior art(s) failed to teach “ the reference voltage generator is operable to increase a magnitude of the varying reference voltage produced by the reference voltage generator during transient conditions in which the load powered by the power converter increases a rate of consuming current provided by the power converter”.
Regarding claim 8, a search of prior art(s) failed to teach “the reference voltage generator is operable to decrease a magnitude of the varying reference voltage produced by the reference voltage generator during transient conditions in which the load powered by the power converter decreases a rate of consuming current by the power converter”.
Regarding claim 10, a search of prior art(s) failed to teach “the reference voltage generator varies a magnitude of the offset voltage with respect to the bias voltage value depending on a difference between the output voltage feedback signal and a reference voltage set point inputted to the reference voltage generator”. 
Regarding claim 20, a search of prior art(s) failed to teach “ increasing a magnitude of the varying reference voltage in response to a transient condition in which the load powered by the power converter increases a rate of consuming current provided by the power converter”.
claim 21, a search of prior art(s) failed to teach “ decreasing a magnitude of the varying reference voltage in response to a transient condition in which the load powered by the power converter decreases a rate of consuming current by the power converter”. 
Regarding claim 22, a search of prior art(s) failed to teach “ varying a magnitude of the offset voltage with respect to a bias voltage value depending on a difference between the output voltage feedback signal and a reference voltage set point”.
 Regarding claim 27, a search of prior art(s) failed to teach “wherein the controller is operable to reset the magnitude of the ramp voltage signal to be substantially equal to a current magnitude of the varying reference voltage; and wherein, subsequent to the reset of the ramp voltage signal, the ramp generator is operable to ramp the ramp voltage signal again with respect to the varying reference voltage”.
Regarding claim 34, a search of prior art(s) failed to teach “wherein the controller is further operable to increase a magnitude of the varying reference voltage in response to detecting a decrease in a magnitude of the output voltage; and wherein the controller is further operable to decrease a magnitude of the varying reference voltage in response to detecting an increase in the magnitude of the output voltage”.
Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        01/06/2020





/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839